Citation Nr: 1103458	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied an evaluation in excess of 50 percent for 
schizophrenia, paranoid type.

This case was previously before the Board in July 2009, at which 
time it was remanded for additional evidentiary development as 
well as to address due process matters.  As will be further 
explained herein, a review of the file reflects that there has 
been substantial compliance with the actions requested in that 
remand and the case has returned to the Board for appellate 
consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board's remand directives is 
required).

In September 2006, the Veteran requested an earlier 
effective date for the grant of service connection for 
schizophrenia.  This matter has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 


FINDING OF FACT

Paranoid type schizophrenia is manifested by occupational and 
social impairment with reduced reliability and productivity and 
difficulty establishing and maintaining effective work and social 
relationships, but is not productive of occupational and social 
impairment with deficiencies in most areas or an inability to 
establish and maintain effective relationships.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
paranoid type schizophrenia have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements)

With respect to the increased rating claim for schizophrenia, the 
VCAA requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  

Pursuant to a Board remand of July 2009, the RO was requested to 
send a duty-to-inform notice to the Veteran pursuant to the 
Veterans Claims Assistance Act and Vazquez-Flores v. Peake.  In 
was requested that the Veteran be advised of the criteria for 
evaluating rating mental disorders as provided under 38 C.F.R. § 
4.130, Diagnostic Code 9203 and that he could submit evidence 
showing the worsening or increase in severity of his psychiatric 
disorder as well as the impact it has upon his employment and 
daily life.

In argument presented in December 2010, the Veteran's 
representative requested that the case be remanded for an alleged 
Stegall violation involving the failure to provide the 
appropriate aforementioned notice, specifically the diagnostic 
criteria found under 38 C.F.R. § 4.130, diagnostic code 9203.  
Under Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand order.  

The Board acknowledges that the 2009 remand instructions were 
based on a decision from the Court that provided additional 
guidance on the content of the notice that is required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  However, subsequently, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) reversed the 
Court's holding in Vazquez, to the extent the Court imposed a 
requirement that VA notify a Veteran of diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270, 1281 (Fed.Cir. 2009).  Significantly, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. § 
5103(a) need not be Veteran specific."  Similarly, "while a 
Veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory scheme 
does not require such evidence for proper claim adjudication."  
Thus, the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to notify 
a Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments.  

The Board notes that the file contains no fewer than 8 duty to 
assist letters issued between August 2004 and April 2010, 
relating to the Veteran's increased rating claim for 
schizophrenia.  Those letters collectively, specifically those 
dated in March and April 2010, addressed the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, and provided notice 
regarding how disability ratings and effective dates are 
assigned.  As explained above, while the letters did not include 
the criteria for evaluating rating mental disorders as seen in 38 
C.F.R. § 4.130, Diagnostic Code 9203, that specific notice is no 
longer required in order to fully comply with the duty to assist.  
Moreover, the failure to provide such information is not 
prejudicial in this case and the essential fairness of the 
adjudication will not be affected because the Veteran was 
provided this information in a Statement of the Case issued in 
July 2006 and again in a Supplemental Statement of the Case 
issued in August 2010.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an Statement of 
the Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).  Thus it is clear the Veteran had actual 
knowledge of, and has acted on, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., Dalton 
v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to establish 
the claim).  

Accordingly, the Board concludes that during the administrative 
appeal process, the Veteran was provided the information 
necessary such that the purposes of the notification have been 
met.  As explained herein, there has been substantial compliance 
with the 2009 Board remand instructions and therefore no remand 
is required.  See also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall where Board's remand 
instructions were substantially complied with).

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service treatment records (STRs) and other relevant 
treatment records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the 
Veteran's STRs.  There are essentially no recent VA or private 
treatment records available relating to the Veteran's psychiatric 
care, nor does he so maintain.  Remote treatment sources 
identified by the Veteran have no bearing on his increased rating 
claim and such sources have not been contacted; the Veteran was 
advised of this fact by the RO in a letter dated in September 
2004.  VA psychiatric examinations have been conducted during the 
course of the appeal period in 2004 and 2010 and there have been 
no allegations made to the effect that either evaluation is 
inadequate in any manner.  The file also contains statements and 
contentions made by the Veteran and his representative.

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159, nor have either the Veteran or his 
representative suggested otherwise.

Factual Background

By rating action of April 2003, service connection was 
established for schizophrenia (paranoid type) for which a 50 
percent evaluation was assigned, effective from April 2002.  

A VA examination for mental disorders was conducted in September 
2004 and the claims folder was reviewed.  The Veteran reported 
that he did not receive any mental health treatment or take any 
psychotropic medications.  He generally denied having any major 
psychiatric problems.  He denied having visual hallucinations and 
was vague about possibly having auditory hallucinations.  The 
report indicated that the Veteran was divorced and lived alone, 
and that he had not worked since 1997, when he was employed for 2 
to 3 months at a chemical company.  He indicated that he could 
not work due to left leg problems.  The report stated that the 
Veteran had social interaction with his mother and that he 
performed some side jobs such as mowing lawns and washing cars 
for some income.  

Objective examination revealed that the Veteran was adequately 
groomed and well oriented in all spheres.  Speech rate and rhythm 
were normal.  Mood was neutral and affect was restricted.  
Thought processes and associations were logical and tight and 
there was no evident gross impairment of memory.  Vague auditory 
hallucinations were reported, as well as delusions of receiving 
special messages.  Insight was limited and judgment was adequate.  
The Veteran denied having suicidal ideation and reported having 
some homicidal ideation, without intent.  Paranoid type 
schizophrenia was diagnosed and a GAF (Global Assessment of 
Functioning) score of 48 was assigned.  The examiner explained 
that it was difficult arriving at a diagnosis and assigning a GAF 
score for the Veteran, as he had no recent treatment records and 
provided relatively little information relating to his 
psychiatric problems, but appeared to have difficulty holding 
down a job.  The examiner observed that it was hard to identify 
the reasons for the Veteran's unemployment, explained by the 
Veteran as due to physical problems.  It was noted that the 
Veteran appeared to be socially isolated, but that no impairment 
in thought processing or communication was noted.  The examiner 
indicated that there was no evidence of any other psychiatric 
condition (aside from schizophrenia) on examination.  

In February 2005, the Veteran provided a statement describing 
symptoms associated with his psychiatric disorder, including: 
nightmares, crying and paranoia.  

The file contains a January 2006 assessment conducted for 
purposes of eligibility for VA vocational rehabilitation 
services.  The report indicated that the Veteran had last been 
employed with a chemical company as a painter and power washer in 
1997 and 1998.  It was noted that the reasons for his separation 
from this job were unclear.  It was noted that the Veteran's only 
income came from his VA disability benefits and that he had 
applied for Social Security disability benefits, but was denied.  
With respect to his psychiatric condition, the Veteran reported 
that he used to be violent, but explained that this was no longer 
a problem.  It was noted that he tended to stay to himself, 
although he had family members in close proximity.  It was also 
noted that the Veteran had a non service-connected and 
significant low back disorder, which had been problematic for 
about 10 years.  

The evaluator found that the Veteran has employment impairments 
attributable to his social limitations, active psychiatric 
condition (described as a substantial factor), and limitations on 
lifting, bending and stooping.  It was concluded that the Veteran 
met the criteria for serious employment handicap by virtue of his 
social isolation, significant rating for a psychiatric condition, 
and physical limitation with chronic pain.  

Pursuant to a Board remand of July 2009, a second VA examination 
was conducted in July 2010 and the claims folder was reviewed.  
The Veteran complained of anxiety and depression in conjunction 
with pursuing his claim.  He complained of loss of appetite and 
weight, but indicated that he had been on a weight loss program.  
He denied having sleep impairment.  The Veteran acknowledged 
feeling socially isolated, but explained that this was because he 
moved and did not know anyone in his neighborhood.  He denied 
having homicidal ideation or suicidal intent, but indicated that 
he had occasional suicidal ideation.  Vague reports of auditory 
and visual hallucinations were noted, but the Veteran generally 
denied significant delusional material.  The examination report 
indicated that the Veteran lived alone and had been married once 
and divorced.  It was noted that he had last been employed in 
1997 as an industrial cleaner, but was not called back to work 
after he sprayed someone with a pressure washer.  The report 
reflected that the Veteran helped his family members with their 
businesses.

Mental status examination revealed that the Veteran was casually 
groomed, cooperative and well-oriented.  Speech was normal; mood 
was euthymic and affect was appropriate.  Though processes and 
associations were logical and tight with no evidence of 
confusion.  Memory was grossly intact.  The Veteran did not 
report having hallucinations and no delusional material was 
noted.  Insight and judgment were described as adequate.  As 
previously reported, he denied having homicidal ideation or 
suicidal intent, but indicated that he had occasional suicidal 
ideation.  Chronic, paranoid type schizophrenia was diagnosed and 
a GAF score of 60 was assigned.  

The examiner commented that on examination, the Veteran reported 
virtually no symptoms consistent with the diagnosis of paranoid 
schizophrenia and noted that he did not report having true 
hallucinations or delusions.  The examiner assessed the Veteran's 
overall condition as mild and opined that there was no evidence 
that the psychiatric disorder precluded employment or the 
activities of daily living.  The examiner indicated that in light 
of the facts provided by the Veteran on examination (having 
recently moved), there was no impairment of social functioning 
shown. 

Analysis

The Veteran contends that an evaluation in excess of 50 percent 
is warranted for his service-connected paranoid type 
schizophrenia.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, 
the Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the general rating formula for mental disorders, to include 
paranoid type schizophrenia, a 30 percent disability evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of close 
relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- 
IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a 
GAF score of 61 to 70 denotes mild symptoms or some difficulty in 
social and occupational functioning.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing at school).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or judgment 
or inability to function in almost all areas.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266, 267 (1996).

The evidence, consisting primarily of VA examination reports and 
the Veteran's lay statements, establishes that consistently since 
the Veteran filed his claim for increase in July 2004, 
occupational and social impairment with reduced reliability and 
productivity as well as difficulty in establishing and 
maintaining effective work and social relationships has been 
shown, supporting the assignment of the currently assigned 50 
percent evaluation.

However, the Board notes that neither the clinical evidence nor 
the Veteran's lay statements reflect that symptoms enumerated in 
the rating criteria supporting the assignment of a 70 percent 
evaluation such as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; or neglect of 
personal appearance and hygiene, have been shown.  

During the appeal period, the Veteran twice mentioned having 
suicidal ideation upon VA examinations, with no associated 
intent.  In addition, the Board notes that there has been some 
evidence presented that the Veteran has had difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting), as evidenced by his unemployed status since 1997 when 
he was not called back to work.  However, neither the 2004 or 
2010 VA examinations reports implicated the Veteran's psychiatric 
disorder as the sole or primary source for such difficulty.  
Moreover, these isolated findings must be viewed in light of the 
overall symptoms associated with the Veteran's schizophrenia, 
which are not consistent with the enumerated criteria supporting 
the assignment of a 70 percent evaluation.  

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood.  The 2004 and 2010 VA 
examinations reports generally reflected that judgment, thinking 
and mood were unimpaired.  Industrially, the evidence reflects 
that the Veteran has not worked since 1997.  The Veteran himself 
has identified left leg, low back and his psychiatric disorder as 
factors impacting his employability, as was also reflected in a 
VA vocational rehabilitation assessment report of 2006.  The 2010 
VA examination report contained an opinion to the effect that the 
Veteran's psychiatric disorder would not preclude employment.  
The 2010 examination report indicated that essentially no social 
impairment was shown and moreover indicated that the Veteran was 
interacting with his family both socially and industrially, 
helping family members with their businesses.  The aforementioned 
facts also fail to support the conclusion that the Veteran's 
symptoms are manifested by an inability to establish and maintain 
effective relationships.  

The Board notes that VA examinations reports of 2004 and 2010 
reference vague symptoms of hallucinations, a manifestations 
enumerated in the criteria for the assignment of a 100 percent 
evaluation.  The Board notes that the Veteran's reports in this 
regard have been isolated and vague, with no indication of 
persistent problems of this nature.  In 2010 a VA examiner 
clarified this matter, explaining that the Veteran did not report 
having true hallucinations and that there was no evidence of 
delusional material.  Moreover, that manifestation, in and of 
itself, would not compel the assignment of an increased 
evaluation (to 70 or 100 percent), particularly in the absence of 
evidence of occupational and social impairment with deficiencies 
in most areas, as is the case here.

In addition, GAF scores of 48 (2004) and 60 (2010) have been 
assigned during the appeal period, in effect reflecting 
improvement of the symptomatology associated with the Veteran's 
service-connected psychiatric disorder.  The currently assigned 
GAF score of 60 is reflective of no greater than moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning, as is essentially also contemplated by the 
currently assigned 50 percent evaluation.  

In light of the aforementioned discussion, there is no indication 
that increased or staged ratings are warranted for any portion of 
the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Consequently, the Veteran's claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's work functioning.  In general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
consideration of the next analytical step is not undertaken and 
referral for extraschedular consideration is not required.  But 
if the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran and in the 
clinical records fit squarely within the criteria found in the 
relevant diagnostic code (9203) used for evaluating the 
disability at issue, schizophrenia.  In short, for the reasons 
already set forth above in denying the appeal for a rating in 
excess of 50 percent for schizophrenia, the rating criteria 
contemplate not only his symptoms but the severity of his 
schizophrenia, as is reflected by the assigned 50 percent 
disability.  Therefore, as the assigned 50 percent rating is 
adequate, analysis of the next step of whether an exceptional 
disability picture is presented is not for consideration and 
referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a TDIU, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009).

The Board notes that the Veteran raised a TDIU claim in July 2004 
which was denied in an April 2005 decision and was not appealed.  
Hence, this matter has already been considered as an independent 
claim which was not pursued on appeal.  Moreover, the Veteran 
himself has implicated non-service connected conditions affecting 
the low back and left leg as factors causing his unemployability 
and the record reflects that Social Security disability benefits 
were denied.  Thus, at this point it has already been determined 
that entitlement to TDIU is not warranted and the matter need not 
be further considered herein.


ORDER

An evaluation in excess of the assigned 50 percent rating for 
paranoid type schizophrenia is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


